DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims including the addition of new limitation “determine…are detected per a flow rate” in new independent Claim 17 and new dependent Claims 18-25, have changed the scope of the claimed invention.  The Examiner notes that the previous prior art rejection using previous primary reference Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in combination with previous secondary reference Mohseni et al., (“Mohseni”, US 2010/0320127), and previous reference of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages) discloses the claimed invention of independent Claim 17.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant states that the previous Drawing objection should be withdrawn due to the amendment made.  The Examiner notes and accepts the amendment to the Drawings, and has withdrawn the previous objection.
On pages 7-8, Applicant argues against the previous prior art references.  Here, Applicant states that previous primary reference Tsuihiji does not disclose “a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected”.  The Examiner notes that previous references Mohseni and Nogowski were relied upon to disclose this limitation instead, so this remark is considered piecemeal analysis and moot.
On page 8-11, Applicant argues against previous secondary reference Mohseni disclosing “the detector determines that the leakage of the sludge has occurred in a case where a predetermined number or more of the particles having a predetermined particle size are detected per a flow rate”.  Applicant argues that Mohseni discloses measuring the number of particles in the fluid, but not the size of the particles or “per a flow rate”.  Applicant asserts that if the filter “is slowly damaged”, Mohseni would not detect filter damage since it does not also measure the size of the particles per a flow rate.  However, the Examiner notes that Mohseni uses a large particle counting (LPC) sensor, which as evidenced by Nogowski, indicates that it measures particles that are “large”, that is above a certain threshold size, thus equivalent to a predetermined size, (See also, Table 2 of Nogowski where each analyzer model has a set particle size Dm to measure and monitor the number of particles, page 5 of Nogowski).  Furthermore, the Examiner notes that Nogowski further discloses operating its optical detector sensors or LPC sensors under a range of conditions, using the further evidentiary reference Liquilaz, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, Liquilaz indicates that its optical detector system operates under a range of flow rates and pressures, See page 1, “Features” – “80…ml/min flow rate”), which is further cited below in the prior art rejection and provided with this Action.    For these reasons, the Examiner takes the position that the combination of Mohseni and Nogowski still disclose this limitation.
On page 11, Applicant asserts that Nogowski does not disclose “the detector determines that the leakage of sludge has occurred in a case where a predetermined number or more of the particles having a predetermined particle size are detected per a flow rate”, but does not provide any further details why.  The Examiner takes the position that Mohseni uses a LPC sensor to determine a leakage or high amount of sludge, and then uses evidentiary statements and a further obviousness combination from Nogowski to demonstrate how LPC sensors operate, which is to measure a number of particles above a certain (predetermined) particle size given a volume or flow rate of the fluid being measured as already discussed above.  For this reason, the Examiner finds Applicant’s remark here unpersuasive.
Claim Objections
Claim 18 is objected to because of the following informalities:  the phrase “wherein the detector is configured detect” on line 2 is missing the word “to” after “configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 23 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 22 recites the limitation “sludge” on line 5 of the claim.  It is not clear if this limitation is the same as “sludge” as in Claim 17, or not.  Examiner interprets it to be the same, and suggests rewriting it as “the sludge” if so.
Claim 23 recites the limitation “a coolant liquid” on line 3 of the claim.  It is not clear if this limitation is the same as “the coolant liquid” as on line 5 of Claim 22, or if this is a different “coolant liquid” limitation.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action).
Claims 17-19, 21 & 22 
Regarding Claims 17-19, Tsuihiji discloses a coolant liquid processing system, (See Abstract, See column 1, lines 10-14, or column 11, lines 6-8), comprising: 
a filtration device configured to filter a coolant liquid containing sludge, (Raw Water 52 and Filter 53, See Figures 9 & 10, and See column 16, lines 17-32, and column 17, lines 7-39); and 
a detector configured to: 
detect particles in a treatment liquid filtered by the filtration device, (Sensor 67, See Figure 9, See column 16, lines 38-42), and determine that a leakage of the sludge has occurred in a case where a certain concentration of the particles is detected, (See column 16, lines 43-63).
Tsuihiji does not explicitly disclose a case where a predetermined number or more of the particles having a predetermined particle size are detected per a flow rate that the leakage of sludge has occurred.
Mohseni discloses a liquid processing system, (See Abstract and See paragraph [0004], Mohseni), wherein it determines a leakage of its sludge has occurred in a case where the particles larger than a set particle size are detected or in a case where a predetermined number or more of the particles having a predetermined particle size are detected per a flow rate, (See paragraphs [0031], [0082], Mohseni; As evidenced by Nogowski, a large particle counting sensor uses a light scattering or extinction mechanism to measure the size of the particle and then count the number of particles for a given volume, See “2. Optical Particle counter”, and See Figures 3 & 4, Nogowski).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of Tsuihiji by incorporating determining a leakage of sludge in a case where the particles larger than a set particle size are detected or in a case where a larger number of the particles than a set number of the particles are detected as in Mohseni in order to “indicate the need for maintenance of the” filter, (See paragraph [0031], Mohseni), such that the “maintenance can be performed on one filter” while “slurry continues to flow through the other filter”, (See paragraph [0047], Mohseni).  By doing so, “the on-line maintenance facilitated…can reduce the amount of operational downtime required for maintenance” and “also improve the yield of wafer production, for example, by reducing the likelihood that agglomerated particles will reach and interfere with downstream processes”, (See paragraph [0047], Mohseni).
Modified Tsuihiji does not explicitly disclose that the predetermined number is determined per a flow rate.
Nogowski discloses the predetermined number is determined per a flow rate, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, Liquilaz indicates that its optical detector system operates under a range of flow rates and pressures, See page 1, “Features” – “80…ml/min flow rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the coolant liquid processing system of modified Tsuihiji by incorporating that the predetermined number is determined per a flow rate as in Nogowski in order to utilize “the excellent sensitivity of single-particle optical sizing…to determine the number and size of particles”, (See “1. Introduction”, Nogowski), for detecting “changes in LPCs [large particle counts]…to detect bad slurry”, (See “4. Conclusion”, Nogowski).
Additional Disclosures Included: 
Claim 18: The coolant liquid processing system according to claim 17, wherein the detector is configured detect at least one of the size and the number of particles by irradiating the treatment liquid passing through a measurement unit with light in a state where the measurement unit is pressurized, (“80…ml/min flow rate”, See page 1, Liquilaz, and See page 2, Table, “Pressure range: 0-100 psi”, Liquilaz; The measurement unit is capable of operating under a flow rate and pressure range, indicating that the measurement unit is capable of being pressurized).
Claim 19: The coolant liquid processing system according to claim 18, wherein the measurement unit is pressurized at a pressure of 0.2 MPa or more, (See page 2, Table, “Pressure range: 0-100 psi”, Liquilaz; 0.2 MPa converts to approximately 29 psi, and 100 psi converts to approximately 0.69 psi, thus Liquilaz anticipates the claimed range from 0.2 psi to 0.69 psi).
Regarding Claim 21, modified Tsuihiji discloses the coolant liquid processing system according to claim 17, but does not explicitly disclose in its specified embodiments and combination: a sludge removable device configured to remove the sludge and provided upstream of the filtration device, wherein the sludge filtered by the filtration device is returned to the sludge removable device.
Embodiment 2 of Tsuihiji discloses a sludge removable device configured to remove the sludge and provided upstream of the filtration device, (Centrifugal Separator 209 upstream of Filtering Device 203 via Raw Water Tank 201, See Figure 13, Tsuihiji), wherein the sludge filtered by the filtration device is returned to the sludge removable device, (Retentate from Filtering Device 203 returned to Concentrated Water Tank 206 and then to Centrifugal Separator 209, See Figure 13, Tsuihiji).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing device of modified Tsuihiji by incorporating a sludge removable device configured to remove the sludge and provided upstream of the filtration device, wherein the sludge filtered by the filtration device is returned to the sludge removable device as in Embodiment 2 of Tsuihiji so that “in the method of combining filtration and centrifugal separation, wastewater is filtered” and ‘water obtained by filtering the wastewater is…reused”, (See column 2, lines 4-7, Tsuihiji), for “reducing industrial waste”, (See column 1, lines 19-21, Tsuihiji).
Regarding Claim 22, modified Tsuihiji discloses the coolant liquid processing system according to claim 17, but does not explicitly disclose in its specified embodiments and combination: further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device, and a liquid-to-be-treated container configured to store the coolant liquid containing sludge, wherein the treatment liquid tank and the liquid-to-be-treated container are configured to communicate with each other.
Embodiment 2 of Tsuihiji discloses further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device, (Recovered Water Tank 205 receiving filtered water downstream of Filtering Device 203, See Figure 13, Tsuihiiji); and a liquid-to-be-treated container configured to store the coolant liquid containing sludge, (Raw Water Tank 201 holds water with sludge, See Figure 13, Tsuihiji), wherein the treatment liquid tank and the liquid-to-be-treated container are configured to communicate with each other, (Raw Water Tank 201 communicates with Recovered Water Tank 205 via Filtering Device 204 and Filtered Water Line 204, See Figure 13, Tsuihiji).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing device of modified Tsuihiji by incorporating further comprising: a treatment liquid tank configured to store the treatment liquid filtered by the filtration device, and a liquid-to-be-treated container configured to store the coolant liquid containing sludge, wherein the treatment liquid tank and the liquid-to-be-treated container are configured to communicate with each otheras in Embodiment 2 of Tsuihiji so that “in the method of combining filtration and centrifugal separation, wastewater is filtered” and ‘water obtained by filtering the wastewater is…reused”, (See column 2, lines 4-7, Tsuihiji), for “reducing industrial waste”, (See column 1, lines 19-21, Tsuihiji).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), in further view of Grimm, DE19859211, (“Machine Translation of DE19859211A1”, Grimm, published 2000, 12 total pages).
Claim 20 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 20, modified Tsuihiji discloses the coolant liquid processing system according to claim 18, wherein the light is laser light, (See Table 1, “LiQuilaz S05m”, page 4 of Nogowski; As further evidenced by “Liquilaz”, “Laser source – Laser diode”, See Table on page 2 of Liquilaz).
Modified Tsuihiji does not explicitly disclose the laser light having a wavelength of 680 nm.
Grimm discloses measuring particles using a laser light having a wavelength of 680 nm, (See paragraphs [0005] and [0007], Grimm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating the laser light having a wavelength of 680 nm as in Grimm in order to use “high-intensity light” that “can be used to detect smaller particle sizes of the order of down to 0.2 [microns]”, (See paragraph [0023], Grimm), such that it can “simply and reliably detect even the smallest particles”, (See paragraph [0003], Grimm).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), in further view of Tom et al., (“Tom”, US 2012/0291627).
Claim 23 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 23, modified Tsuihiji discloses the coolant liquid processing system according to claim 22, wherein the treatment liquid tank supplies a coolant liquid to a grinder, (See column 1, lines 10-14, lines 38-45, lines 57-61, and See column 2, lines 4-9, Tsuihiji), but does not disclose wherein the treatment liquid tank is provided with a liquid level gauge which monitors supply so as not to stop when a liquid level of the treatment liquid tank drops.
Tom discloses a treatment liquid tank is provided with a liquid level gauge which monitors supply, (See paragraph [0127], Tom), to a tool, (See paragraph [0008], Tom; analogous to a grinder), so as not to stop when a liquid level of the treatment liquid tank drops, (See paragraph [0133], Tom; Examiner interprets continuously supplying fluid to a desired point of use to be equivalent to “not stopping”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating wherein the treatment liquid tank is provided with a liquid level gauge which monitors supply so as not to stop when a liquid level of the treatment liquid tank drops as in Tom so that “fluid may be supplied on a substantially continuous basis to a desired point of use”, (See paragraph [0133], Tom).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), in further view of Umezawa et al., (“Umezawa”, US 2004/0245184).
Claim 24 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 24, modified Tsuihiji discloses the coolant liquid processing system according to claim 22, but does not disclose it further comprising: a liquid-to-be-treated tank provided inside the liquid-to-be-treated container, wherein the liquid-to-be-treated tank has a smaller bottom surface area and a smaller capacity than the liquid-to-be-treated container.
Umezawa discloses a liquid-to-be-treated tank provided inside the liquid-to-be-treated container, wherein the liquid-to-be-treated tank has a smaller bottom surface area and a smaller capacity than the liquid-to-be-treated container, (Tank 11B of the overall Tank 11A/11B is smaller than overall Tank 11A/B in both volume and bottom area, See Figure 5, and See paragraphs [0118]-[0120], Umezawa)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating a liquid-to-be-treated tank provided inside the liquid-to-be-treated container, wherein the liquid-to-be-treated tank has a smaller bottom surface area and a smaller capacity than the liquid-to-be-treated container as in Umezawa in order to provide two tanks formed as “a single tank” to result in “a more compact water treatment device”, (See paragraph [0117], Umezawa).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuihiji et al., (“Tsuihiji”, US 6,746,309), in view of Mohseni et al., (“Mohseni”, US 2010/0320127), as evidenced by and in further view of Nogowski et al., (“Nogowski”, “Large particle counting for quality control of CMP slurries”, International Conference on Planarization/CMP Technology, October 25-27, 2007, 7 total pages), as further evidenced by Liquilaz, (“Liquilaz”, LiQuilaz II S Series, by Particle Measuring Systems, 2 total pages, <https://www.pmeasuring.com/wp-content/uploads/2019/04/liquilaz-ii-s_062217.pdf> , 2017, obtained from Web, January 21, 2022, A copy has been provided with this Office Action), in further view of Umezawa et al., (“Umezawa”, US 2004/0245184), in further view of Schwering et al., (“Schwering”, US 5,372,722).
Claim 25 is directed to a coolant liquid processing system, an apparatus type invention group.
Regarding Claim 25, modified Tsuihiji discloses the coolant liquid processing system according to claim 24, wherein the liquid-to-be-treated tank communicates with the liquid-to-be-treated container via ports, (See paragraphs [0118]-[0120]), but does not disclose using a float type check valve.
Schwering discloses using a float type check valve, (See column 7, lines 7-12, Schwering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the coolant liquid processing system of modified Tsuihiji by incorporating using a float type check valve for communication as in Schwering so that it “prevents overfilling of the tank...thereby preventing additional liquid from running into the tank”, (See column 7, lines 7-12, Schwering).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779